
8K [form8k5_02.htm]

 
Exhibit 10.2

 
AGREEMENT
 
This Agreement (the “Agreement”) is made and entered into effective as of June
18, 2007 (the “Effective Date”), by and between Robert P. Ambrosini (the
“Employee”) and The Bureau of National Affairs, Inc., a Delaware corporation
(the “Company”).  Certain capitalized terms used in this Agreement are defined
in Section 1 below.
 
R E C I T A L S
 
A.            It is possible that the Company from time to time may consider the
possibility of a Change of Control.  The Board of Directors of the Company (the
“Board”) recognizes that such consideration can be a distraction to the Employee
and can cause the Employee to consider alternative employment opportunities.
 
B.            The Board believes that it is in the best interests of the Company
and its shareholders to provide the Employee with an incentive to continue his
employment and to maximize the value of the Company upon a Change of Control for
the benefit of its shareholders.
 
C.            In order to provide the Employee with enhanced financial security
and sufficient encouragement to remain with the Company notwithstanding the
possibility of a Change of Control, the Board believes that it is imperative to
provide the Employee with certain severance benefits upon the Employee’s
termination of employment following a Change of Control.
 
AGREEMENT
 
In consideration of the mutual covenants herein contained and the continued
employment of Employee by the Company, the parties agree as follows:
 
1.             Definition of Terms.  The following terms referred to in this
Agreement shall have the following meanings:
 
(a)           Cause.  “Cause” shall mean (i) any act of personal dishonesty
taken by the Employee in connection with his responsibilities as an employee
which is intended to result in substantial personal enrichment of the Employee, 
(ii) Employee’s conviction of a felony which the Board and/or the Company
reasonably believes has had or will have a material detrimental effect on the
Company’s reputation or business, (iii) a willful act by the Employee which
constitutes misconduct and is injurious to the Company, and (iv) continued
willful violations by the Employee of the Employee’s obligations to the Company
after there has been delivered to the Employee a written demand for performance
from the Company which describes the basis for the Company’s belief that the
Employee has not substantially performed his duties.
 
(b)           Change of Control.  “Change of Control” shall mean the occurrence
of any of the following events:
 
(i)    the approval by shareholders of the Company of a merger or consolidation
of the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the total voting power represented by
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation;
 
(ii)   the approval by the shareholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or
 
(iii)  any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities.
 
(c)           Involuntary Termination.  “Involuntary Termination” shall mean
(i) without the Employee’s express written consent, a significant reduction of
the Employee’s duties, position or responsibilities relative to the Employee’s
duties, position or responsibilities in effect immediately prior to such
reduction, or the removal of the Employee from such position, duties and
responsibilities, unless the Employee is provided with comparable duties,
position and responsibilities (as, for example, following a Change of Control,
the Chief Financial Officer of the Company is made the Chief Financial Officer
of the acquiring entity); (ii) any purported termination of the Employee by the
Company which is not effected for Cause or for which the grounds relied upon are
not valid; or (iii) the failure of the Company to obtain the assumption of this
Agreement by any successors contemplated in Section 6 below.
 
(d)           Termination Date.  “Termination Date” shall mean the effective
date of any notice of termination delivered by one party to the other hereunder.
 
2.             Term of Agreement.  This Agreement shall continue until the date
which is the earlier of (i) the date that the Employee ceases to be an employee
of the Company, or (ii) June 30, 2010.  Any benefits accruing to the Employee
under Section 4 hereof shall survive termination of the Agreement.
 
3.             At-Will Employment.  The Company and the Employee acknowledge
that the Employee’s employment is and shall continue to be at-will, as defined
under applicable law.  If the Employee’s employment terminates for any reason,
the Employee shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, or as may otherwise be
established under the Company’s then existing employee benefit plans or policies
at the time of termination.
 
4.             Severance Payment.  The Employee shall be eligible for a
severance payment in the event of an occurrence of either of the following
events and provided the Employee executes and delivers a release of all claims
against the Company:
 
(a)           Involuntary Termination.  If, at any time during the first
twenty-four (24) months of this Agreement (i) the Employee is subject to an
Involuntary Termination, and (ii) the Company has not been subject to a Change
in Control, the Employee shall be entitled to a severance payment equal to
twelve (12) months of the Employee’s base annual salary in effect as of the date
of such termination, less applicable withholding.
 
(b)           Termination Following A Change of Control.  If (i) the Company is
subject to a Change in Control at any time during the term of this Agreement,
and (ii) the Employee’s employment with the Company terminates as a result of an
Involuntary Termination at any time within twelve (12) months after such Change
of Control, Employee shall be entitled to a severance payment as follows:
 
(i)  If the Change of Control becomes effective during the Employee’s first or
second year of employment, the severance payment shall be equal to twenty-four
(24) months of the Employee’s base annual salary as in effect as of the date of
such termination, less applicable withholding;
 
(ii)  If the Change of Control becomes effective during the third year of
employment but prior to the expiration of this Agreement, the severance payment
shall be equal to twelve (12) months of the Employee’s base annual salary as in
effect as of the date of such termination, less applicable withholding.
 
(c)           The severance payment payable under 4(a) or 4(b) above shall be
paid in a lump sum within ten (10) business days of the effective date of a
Release delivered by the Employee to the Company following such Involuntary
Termination, in the form attached hereto as Exhibit A.  In no event shall the
Employee be entitled to a severance payment under both (a) and (b) above.


(d)           Termination Apart from Involuntary Termination or a Change of
Control.  If the Employee’s employment with the Company terminates other than as
a result of the events described in 4(a) or 4(b) above (e.g., if termination is
due to Cause, death, disability or voluntary resignation), then the Employee
shall not be entitled to receive severance hereunder.
 
(c)           Accrued Wages and Vacation; Expenses.  Without regard to the
reason for, or the timing of, Employee’s termination of employment:  (i) the
Company shall pay the Employee any unpaid base salary due for periods prior to
the Termination Date; (ii) the Company shall pay the Employee all of the
Employee’s accrued and unused annual leave through the Termination Date; and
(iii) following submission of proper expense reports by the Employee, the
Company shall reimburse the Employee for all expenses reasonably and necessarily
incurred by the Employee in connection with the business of the Company prior to
the Termination Date.  These payments shall be made promptly upon termination
and within the period of time mandated by law.
 
5.             Limitation on Payments.  In the event that the severance and
other benefits provided for in this Agreement or otherwise payable to the
Employee (i) constitute “parachute payments” within the meaning of Section 280G
of the Code, and (ii) would be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then Employee’s benefits under this Agreement
shall be either
 
(a)           delivered in full, or
 
(b)           delivered as to such lesser extent which would result in no
portion of such benefits being subject to the Excise Tax,
 
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Employee on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.
 
Unless the Company and the Employee otherwise agree in writing, any
determination required under this Section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Employee and the Company
for all purposes.  For purposes of making the calculations required by this
Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Section 280G and 4999 of the
Code.  The Company and the Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.
 
6.             Successors.


(a)           Company’s Successors.  Any successor to the Company (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets shall assume the Company’s obligations under this Agreement and
agree expressly to perform the Company’s obligations under this Agreement in the
same manner and to the same extent as the Company would be required to perform
such obligations in the absence of a succession.  For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this subsection (a) or which becomes bound by the terms of this
Agreement by operation of law.
 
(b)           Employee’s Successors.    Without the written consent of the
Company, Employee shall not assign or transfer this Agreement or any right or
obligation under this Agreement to any other person or entity.  Notwithstanding
the foregoing, the terms of this Agreement and all rights of Employee hereunder
shall inure to the benefit of, and be enforceable by, Employee’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
 
7.             Notices.
 
(a)           General.  Notices and all other communications contemplated by
this Agreement shall be in writing and shall be deemed to have been duly given
when personally delivered or when mailed by U.S. registered or certified mail,
return receipt requested and postage prepaid.  In the case of the Employee,
mailed notices shall be addressed to him at the home address which he most
recently communicated to the Company in writing.  In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its President.
 
(b)           Notice of Termination.  Any termination by the Company for Cause
or by the Employee as a result of a voluntary resignation or an Involuntary
Termination shall be communicated by a notice of termination to the other party
hereto given in accordance with this Section.  Such notice shall indicate the
specific termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the Termination
Date (which shall be not more than 30 days after the giving of such notice). 
The failure by the Employee to include in the notice any fact or circumstance
which contributes to a showing of Involuntary Termination shall not waive any
right of the Employee hereunder or preclude the Employee from asserting such
fact or circumstance in enforcing his rights hereunder.
 
8.             Arbitration.
 
(a)           Any dispute or controversy arising out of, relating to, or in
connection with this Agreement, or the interpretation, validity, construction,
performance, breach, or termination thereof, shall be settled by binding
arbitration to be held in Arlington, Virginia, in accordance with the National
Rules for the Resolution of Employment Disputes then in effect of the American
Arbitration Association (the “Rules”).  The arbitrator may grant injunctions or
other relief in such dispute or controversy.  The decision of the arbitrator
shall be final, conclusive and binding on the parties to the arbitration. 
Judgment may be entered on the arbitrator’s decision in any court having
jurisdiction.
 
(b)           The arbitrator(s) shall apply Virginia law to the merits of any
dispute or claim, without reference to conflicts of law rules.  The arbitration
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law.  Employee hereby consents to the
personal jurisdiction of the state and federal courts located in Virginia for
any action or proceeding arising from or relating to this Agreement or relating
to any arbitration in which the parties are participants.
 
(c)           Employee understands that nothing in this Section modifies
Employee’s at-will employment status.  Either Employee or the Company can
terminate the employment relationship at any time, with or without Cause.
 
(d)           EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION.  EMPLOYEE UNDERSTANDS THAT SUBMITTING ANY CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING
ARBITRATION, CONSTITUTES A WAIVER OF EMPLOYEE’S RIGHT TO A JURY TRIAL AND
RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE
EMPLOYER/EMPLOYEE RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING
CLAIMS:
 
(i)    ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF
CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND
FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR
INTENTIONAL INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND
DEFAMATION.
 
(ii)   ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL
STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF
1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF
1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT,
AND THE VIRGINIA AND DISTRICT OF COLUMBIA HUMAN RIGHTS ACTS;
 
(iii)  ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING
TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION. 
 
9.             Miscellaneous Provisions.
 
(a)           No Duty to Mitigate.  The Employee shall not be required to
mitigate the amount of any payment contemplated by this Agreement, nor shall any
such payment be reduced by any earnings that the Employee may receive from any
other source.
 
(b)         Waiver.  No provision of this Agreement may be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee).  No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
 
(c)           Integration.  This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersede
all prior or contemporaneous agreements, whether written or oral, with respect
to this Agreement.
 
(d)           Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive
laws, but not the conflicts of law rules, of the Commonwealth of Virginia.
 
(e)           Severability.  The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.
 
(f)            Employment Taxes.  All payments made pursuant to this Agreement
shall be subject to withholding of applicable income and employment taxes.
 
(g)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.
 
(h)           Survival.  Notwithstanding any termination of the Agreement, the
terms of Sections 1 (Definitions), 3 (At-Will Employment), 4 (Severance
Payment), 5 (Limitation on Payments), 6 (Successors), 7 (Notices), 8
(Arbitration), and this Section 9 (Miscellaneous), shall survive such
termination and remain in full force and effect.
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.





THE BUREAU OF NATIONAL AFFAIRS, INC.  ROBERT P. AMBROSINI          By/s/Paul N.
Wojcik  By/s/Robert P. Ambrosini  Paul N. Wojcik  Robert P. Ambrosini  Chief
Executive Officer                June 8, 2007  June 7, 2007  Date  Date 

 
 